DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a processor combined with the transceiver and configured to: receive configuration information of the CORESET, receive configuration information of a search space, determine … a subband …, receive information about a gap …, identify a CORESET …, and monitor the identified CORESET … in claim 11; the processor is further configured to: identify the CORESET … in claim 13; the processor is further configured to: identify the CORESET … in claim 14; the processor is further configured to: identify the CORESET … in claim 15; the processor is further configured to: identify the CORESET … in claim 16; the processor is further configured to monitor … in claim 18; the processor is further configured to receive information … in claim 19; and a processor combined with the transceiver and configured to: transmit configuration information of a CORESET, transmit configuration information of a search space, 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2021/0185721, relying on the provisional application 62/722,099) in view of Lin (US 2020/0154295, relying on the provisional applications 62/786,123 and 62/758,407) and Sun et al. (US 2020/0112484, relying on the provisional application 62/742,255).
Regarding Claim 1, Cheng teaches a method of performing communication by a user equipment that is configured with a control resource set (CORESET) by a base station in a wireless communication system ([0090] PDCCH search spaces for different LBT bandwidth pieces can be configured by making a frequency domain translation of a CORESET defined for a LBT bandwidth piece), the method comprising:
receiving configuration information of a search space ([0098] According to another particular embodiment, PDCCH SearchSpace1, SearchSpace2, SearchSpace3 and SearchSpace4 for LBT bandwidth pieces 1, 2, 3 and 4 can be configured by a new monitoring LBT bandwidth piece bitmap in the RRC configuration);

identifying a CORESET in the at least one subband based on a result of the determining ([0020] separate CORESETs and search spaces need to be configured for different LBT bandwidth pieces to ensure the availability of control signalling when at least one LBT bandwidth piece is available; [0090] PDCCH search spaces for different LBT bandwidth pieces can be configured by making a frequency domain translation of a CORESET defined for a LBT bandwidth piece); and
monitoring the identified CORESET for reception of a physical downlink control channel (PDCCH) ([0090] PDCCH search spaces for different LBT bandwidth pieces can be configured by making a frequency domain translation of a CORESET defined for a LBT bandwidth piece).
However, Cheng does not teach receiving configuration information of a CORESET; receiving information about a gap between the at least one subband within the bandwidth part; identifying a CORESET in the at least one subband based on a result of the determining and the information about the gap between the at least one subband.
	In an analogous art, Lin teaches receiving configuration information of a CORESET ([0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap; [0078] A control-resource set consists of NRBCORESET resource blocks in the frequency domain, given by the higher-layer parameter frequencyDomainResources in the ControlResourceSet IE; [0145] a UE determines when Physical Downlink Control Channel (PDCCH) is monitored based on several factors. One factor may be search space/control resource set (CORESET) related configuration).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Cheng’s method so that it can improve the operation efficiency of the network and reduce the power consumption of the UE by adapting PDCCH monitoring patterns for various functionalities or operations of the UE.
	The combination of Cheng and Lin does not teach receiving information about a gap between the at least one subband within the bandwidth part; identifying a CORESET in the at least one subband based on a result of the determining and the information about the gap between the at least one subband.

identifying a CORESET in the at least one subband based on a result of the determining and the information about the gap between the at least one subband ([0102] base station 105-a may transmit CSI-RSs, SPS downlink information, CORESET information, etc., in RRC signaling to UE 115-a (e.g., in broadcasted or multicasted messages) as part of resource configuration 210. … For BWP 220 with subbands 225, base station 105-a may configure UE 115-a with information about the subbands 225, including guard bands 230 between the subbands 225; [0112] CCEs 315 located in a guard band 330-b may be included in the subband usage dependent CORESETs based on a subband 305 below subband 305-b also being available for communications).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sun’s method with Cheng’s method so that it can support improvements in communicating on one or more subbands of a wideband BWP (Sun [0056]) when guard bands are configured in the BWP because UE can correctly identify the subbands and CORESET. Moreover, more flexibility can be accomplished in the subband configuration with the guard band information.

Regarding Claim 2, Cheng teaches wherein the configuration information of the search space comprises bitmap information indicating the subband to which the configuration information of the CORESET is to be applied ([0098] According to another 
However, Cheng does not teach wherein the configuration information of the CORESET comprises bitmap information indicating a frequency resource of the CORESET.
In an analogous art, Lin teaches wherein the configuration information of the CORESET comprises bitmap information indicating a frequency resource of the CORESET ([0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap; [0078] A control-resource set consists of NRBCORESET resource blocks in the frequency domain, given by the higher-layer parameter frequencyDomainResources in the ControlResourceSet IE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Cheng’s method so that it can improve the operation efficiency of the network and reduce the power consumption of the UE by adapting PDCCH monitoring patterns for various functionalities or operations of the UE.

Regarding Claim 3, Cheng does not teach wherein the identifying of the CORESET comprises: when the configuration information of the CORESET does not include configuration information of an offset value or the offset value is set to a default 
	In an analogous art, Lin teaches the identifying of the CORESET comprises: when the configuration information of the CORESET does not include configuration information of an offset value or the offset value is set to a default value ([0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap (i.e., bitmap only with no offset value)), and the configuration information of the search space does not include bitmap information indicating the subband to which the configuration information of the CORESET is to be applied ([0046] A set of PDCCH candidates for a UE to monitor is defined in terms of PDCCH search space sets. A search space set can be a CSS set or a USS set; [0145] a UE determines when Physical Downlink Control Channel (PDCCH) is monitored based on several factors. One factor may be search space/control resource set (CORESET) related configuration and another factor may be discontinuous reception (DRX). Search space/CORESET related configuration could indicate and/or determine a pattern of PDCCH monitoring (i.e., search space configuration with no bitmap information)), identifying the CORESET based on bitmap information included in the configuration information of the CORESET ([0052] For each DL BWP configured to a UE in a serving cell, a UE can be provided by higher layer RBCORESET resource blocks in the frequency domain, given by the higher-layer parameter frequencyDomainResources in the ControlResourceSet IE) and indicating a frequency resource of the CORESET in units of a group of six (6) physical resource blocks (PRBs) based on a common RB (CRB) in the bandwidth part ([0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap. The bits of the bitmap have a one-to-one mapping with non-overlapping groups of 6 consecutive PRBs, in ascending order of the PRB index in the DL BWP bandwidth of NRBBWP PRBs with starting common RB position NBWPstart where the first common RB of the first group of 6 PRBs has common RB index 6 · ΓNBWPstart /6˥).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Cheng’s method so that it can improve the operation efficiency of the network and reduce the power consumption of the UE by adapting PDCCH monitoring patterns for various functionalities or operations of the UE.

Regarding Claim 4, Cheng teaches wherein the identifying of the CORESET comprises, when the configuration information of the CORESET includes configuration information of an offset value, identifying the CORESET based on the offset value ([0095] monitoringFrequencyOffset: frequency offset to move the CORESET to a new 
However, Cheng does not teach when the configuration information of the search space does not include bitmap information indicating the subband to which the configuration information of the CORESET is to be applied, identifying the CORESET based on bitmap information included in the configuration information of the CORESET and indicating a frequency resource of the CORESET in units of a group of 6 PRBs based on a CRB in the bandwidth part.
In an analogous art, Lin teaches when the configuration information of the search space does not include bitmap information indicating the subband to which the configuration information of the CORESET is to be applied ([0046] A set of PDCCH candidates for a UE to monitor is defined in terms of PDCCH search space sets. A search space set can be a CSS set or a USS set; [0145] a UE determines when Physical Downlink Control Channel (PDCCH) is monitored based on several factors. One factor may be search space/control resource set (CORESET) related configuration and another factor may be discontinuous reception (DRX). Search space/CORESET related configuration could indicate and/or determine a pattern of PDCCH monitoring), identifying the CORESET based on bitmap information included in the configuration information of the CORESET ([0052] For each DL BWP configured to a UE in a serving cell, a UE can be provided by higher layer signalling with P 3 CORESETs. For each CORESET, the UE is provided the following by ControlResourceSet; [0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap; [0078] A control-resource RBCORESET resource blocks in the frequency domain, given by the higher-layer parameter frequencyDomainResources in the ControlResourceSet IE) and indicating a frequency resource of the CORESET in units of a group of 6 PRBs based on a CRB in the bandwidth part ([0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap. The bits of the bitmap have a one-to-one mapping with non-overlapping groups of 6 consecutive PRBs, in ascending order of the PRB index in the DL BWP bandwidth of NRBBWP PRBs with starting common RB position NBWPstart where the first common RB of the first group of 6 PRBs has common RB index 6 · ΓNBWPstart /6˥).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Cheng’s method so that it can improve the operation efficiency of the network and reduce the power consumption of the UE by adapting PDCCH monitoring patterns for various functionalities or operations of the UE.

Regarding Claim 5, Cheng teaches wherein the identifying of the CORESET comprises: when the configuration information of the search space includes bitmap information indicating the subband to which the configuration information of the CORESET is to be applied ([0098] According to another particular embodiment, PDCCH SearchSpace1, SearchSpace2, SearchSpace3 and SearchSpace4 for LBT bandwidth pieces 1, 2, 3 and 4 can be configured by a new monitoring LBT bandwidth piece bitmap in the RRC configuration: [0099] monitoringLBPsWithinBWP: LBT bandwidth pieces for PDCCH monitoring in the BWP configured for PDCCH monitoring. 
However, Cheng does not teach when the configuration information of the CORESET does not include configuration information of an offset value or the offset value is set to a default value, identifying the CORESET based on bitmap information included in the configuration information of the CORESET.
In an analogous art, Lin teaches when the configuration information of the CORESET does not include configuration information of an offset value or the offset value is set to a default value ([0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap), identifying the CORESET based on bitmap information included in the configuration information of the CORESET ([0052] For each DL BWP configured to a UE in a serving cell, a UE can be provided by higher layer signalling with P 3 CORESETs. For each CORESET, the UE is provided the following by ControlResourceSet; [0060] For each CORESET in a DL BWP RBCORESET resource blocks in the frequency domain, given by the higher-layer parameter frequencyDomainResources in the ControlResourceSet IE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Cheng’s method so that it can improve the operation efficiency of the network and reduce the power consumption of the UE by adapting PDCCH monitoring patterns for various functionalities or operations of the UE.

Regarding Claim 6, Cheng teaches wherein the identifying of the CORESET comprises: when the configuration information of the CORESET includes configuration information of an offset value ([0095] monitoringFrequencyOffset: frequency offset to move the CORESET to a new frequency location; [0096] Said frequency offset can be in unit of 6 RB (as is used in definition of CORESET)) and the configuration information of the search space includes bitmap information indicating the subband to which the configuration information of the CORESET is to be applied ([0098] According to another particular embodiment, PDCCH SearchSpace1, SearchSpace2, SearchSpace3 and SearchSpace4 for LBT bandwidth pieces 1, 2, 3 and 4 can be configured by a new monitoring LBT bandwidth piece bitmap in the RRC configuration: [0099] monitoringLBPsWithinBWP: LBT bandwidth pieces for PDCCH monitoring in the BWP configured for PDCCH monitoring. Each bit corresponding to monitoring PDCCH in the corresponding LBT bandwidth pieces), identifying the CORESET based on the offset value included in the configuration information of the CORESET ([0095] 
However, Cheng does not teach identifying the CORESET based on bitmap information included in the configuration information of the CORESET.
In an analogous art, Lin teaches identifying the CORESET based on bitmap information included in the configuration information of the CORESET ([0052] For each DL BWP configured to a UE in a serving cell, a UE can be provided by higher layer signalling with P 3 CORESETs. For each CORESET, the UE is provided the following by ControlResourceSet; [0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap; [0078] A control-resource set consists of NRBCORESET resource blocks in the frequency domain, given by the higher-layer parameter frequencyDomainResources in the ControlResourceSet IE).


Regarding Claim 8, the combination of Cheng and Lin, specifically Cheng teaches the monitoring of the identified CORESET comprises monitoring only in at least one subband determined to be an idle band from among the at least one subband ([0018] it is beneficial for NR-U to support transmissions with dynamic bandwidth, in which the device can decide which part(s) of the supported bandwidth to use based on its LBT outcome; [0098] According to another particular embodiment, PDCCH SearchSpace1, SearchSpace2, SearchSpace3 and SearchSpace4 for LBT bandwidth pieces 1, 2, 3 and 4 can be configured by a new monitoring LBT bandwidth piece bitmap in the RRC configuration; [0099] monitoringLBPsWithinBWP: LBT bandwidth pieces for PDCCH monitoring in the BWP configured for PDCCH monitoring. Each bit corresponding to monitoring PDCCH in the corresponding LBT bandwidth pieces).

Regarding Claim 9, the combination of Cheng and Lin, specifically Cheng teaches receiving information about a result of performing a channel access procedure from the base station, wherein predetermined PDCCH candidates are not monitored in a subband determined to be unavailable based on the received result of performing the channel access procedure ([0033] When one NR-U gNB operating with a whole bandwidth that spans multiple LBT bandwidth pieces (e.g. one LBT bandwidth piece is 

Regarding Claim 10, Cheng teaches a method of performing communication by a base station configuring a CORESET in a wireless communication system ([0090] PDCCH search spaces for different LBT bandwidth pieces can be configured by making a frequency domain translation of a CORESET defined for a LBT bandwidth piece), the method comprising:
transmitting configuration information of a search space ([0098] According to another particular embodiment, PDCCH SearchSpace1, SearchSpace2, SearchSpace3 and SearchSpace4 for LBT bandwidth pieces 1, 2, 3 and 4 can be configured by a new monitoring LBT bandwidth piece bitmap in the RRC configuration; [0099] monitoringLBPsWithinBWP: LBT bandwidth pieces for PDCCH monitoring in the BWP configured for PDCCH monitoring. Each bit corresponding to monitoring PDCCH in the corresponding LBT bandwidth pieces); and
transmitting a physical downlink control channel (PDCCH) via a CORESET in the at least one subband within the bandwidth part, which is determined based on the configuration information of the search space ([0021] PDCCHs are organized as SearchSpaces using the CORESET; [0090] PDCCH search spaces for different LBT bandwidth pieces can be configured by making a frequency domain translation of a CORESET defined for a LBT bandwidth piece).
However, Cheng does not teach transmitting configuration information of a CORESET; transmitting information about a gap between at least one subband within a 
In an analogous art, Lin teaches transmitting configuration information of a CORESET ([0060] For each CORESET in a DL BWP of a serving cell, a respective frequencyDomainResources provides a bitmap; [0078] A control-resource set consists of NRBCORESET resource blocks in the frequency domain, given by the higher-layer parameter frequencyDomainResources in the ControlResourceSet IE; [0145] a UE determines when Physical Downlink Control Channel (PDCCH) is monitored based on several factors. One factor may be search space/control resource set (CORESET) related configuration); and
transmitting a physical downlink control channel (PDCCH) via a CORESET, which is determined based on the configuration information of the CORESET ([0145] a UE determines when Physical Downlink Control Channel (PDCCH) is monitored based on several factors. One factor may be search space/control resource set (CORESET) related configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lin’s method with Cheng’s method so that it can improve the operation efficiency of the network and reduce the power consumption of the UE by adapting PDCCH monitoring patterns for various functionalities or operations of the UE.
The combination of Cheng and Lin does not teach transmitting information about a gap between at least one subband within a bandwidth part; transmitting a physical 
	In an analogous art, Sun teaches transmitting information about a gap between at least one subband within a bandwidth part ([0102] For BWP 220 with subbands 225, base station 105-a may configure UE 115-a with information about the subbands 225, including guard bands 230 between the subbands 225); and
transmitting a physical downlink control channel (PDCCH) via a CORESET, which is determined based on the information about the gap between the at least one subband ([0102] base station 105-a may transmit CSI-RSs, SPS downlink information, CORESET information, etc., in RRC signaling to UE 115-a (e.g., in broadcasted or multicasted messages) as part of resource configuration 210. … For BWP 220 with subbands 225, base station 105-a may configure UE 115-a with information about the subbands 225, including guard bands 230 between the subbands 225; [0112] CCEs 315 located in a guard band 330-b may be included in the subband usage dependent CORESETs based on a subband 305 below subband 305-b also being available for communications).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sun’s method with Cheng’s method so that it can support improvements in communicating on one or more subbands of a wideband BWP (Sun [0056]) when guard bands are configured in the BWP because UE can correctly identify the subbands and CORESET. Moreover, more flexibility can be accomplished in the subband configuration with the guard band information.


Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413